Citation Nr: 0110771	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  92-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ulnar 
neuropathy, secondary to service-connected residuals of a 
gunshot wound to the left arm.

2.  Entitlement to service connection for residuals of a 
brachial plexus injury of the right arm, secondary to 
service-connected residuals of a gunshot wound to the left 
arm.


REPRESENTATION

Veteran represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for left ulnar neuropathy and 
residuals of a brachial plexus injury of the right arm, 
claimed as secondary to service-connected residuals of a 
gunshot wound to the left arm.  As indicated on the cover 
page of this Remand, the Montgomery RO now has jurisdiction 
over the claim.  

In August 1994 and February 1996, the Board remanded this 
matter for additional development of the evidence.  Following 
the completion of such development, by February 1999 
decision, the Board denied service connection for left ulnar 
neuropathy and residuals of a brachial plexus injury of the 
right arm, claimed secondary to service-connected residuals 
of a gunshot wound to the left arm.  The veteran duly 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (the Court).  

While the case was pending before the Court, in July 2000, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  By July 
26, 2000 Order, the Court granted the parties' motion, 
vacated the Board's February 1999 decision, and remanded the 
matter for development and readjudication consistent with the 
July 2000 Joint Motion.


REMAND

By July 2000 Joint Motion, the parties concluded that VA did 
not fully comply with its duty to assist the veteran as it 
failed to obtain pertinent records from the Social Security 
Administration (SSA).  Thus, a remand to obtain these records 
is needed.

In addition, since the Court's July 2000 order, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  This Act contains 
extensive provisions modifying the adjudication of all 
pending claims.  In pertinent part, the new law provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist includes obtaining relevant records that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C. § 5103A(b) (West 1991 & Supp. 2000).  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C. § 5103A(d)) (West 1991 & 
Supp. 2000).

Because of the change in law brought about by VCAA, a remand 
in this case is also required.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims of 
service connection for left ulnar 
neuropathy and residuals of a brachial 
plexus injury of the right arm.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of 
treatment records identified by the 
veteran (not already of record).

2.  The RO should also contact the SSA 
and request copies of all supporting 
medical records utilized in making the 
June 1992 decision awarding the veteran 
disability benefits.  38 U.S.C.A. § 5106 
(West 1991).

3.  The RO should then review the claims 
file to ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied. 

After taking any development deemed essential in addition to 
that specified above, the RO should again review the 
veteran's claims.  If the benefits sought on appeal are not 
granted, the veteran and his attorney should be provided a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
further review.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


